UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	March 31, 2017 Item 1. Schedule of Investments: Putnam VT International Growth Fund The fund's portfolio 3/31/17 (Unaudited) COMMON STOCKS (96.9%) (a) Shares Value Aerospace and defense (3.1%) Airbus SE (France) 4,224 $321,425 AviChina Industry & Technology Co., Ltd. (China) 50,000 34,678 Raytheon Co. 1,200 183,000 Saab AB Class B (Sweden) 6,346 267,915 Thales SA (France) 3,084 298,272 Auto components (0.7%) Valeo SA (France) 3,753 249,951 Automobiles (0.4%) Yamaha Motor Co., Ltd. (Japan) 5,800 139,673 Banks (6.7%) Australia & New Zealand Banking Group, Ltd. (Australia) 14,581 354,471 Banco Macro SA ADR (Argentina) 2,528 219,178 Credicorp, Ltd. (Peru) 1,400 228,620 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 72,547 110,611 HDFC Bank, Ltd. (India) 16,839 374,083 ING Groep NV GDR (Netherlands) 23,359 353,108 Mitsubishi UFJ Financial Group, Inc. (Japan) 13,200 82,961 Permanent TSB Group Holdings PLC (Ireland) (NON) 33,435 86,104 Sberbank of Russia PJSC ADR (Russia) 12,011 138,607 Societe Generale SA (France) 8,723 442,486 Beverages (1.0%) Heineken NV (Netherlands) 4,206 358,059 Biotechnology (1.6%) China Biologic Products, Inc. (China) (NON) 1,068 106,939 Shire PLC (United Kingdom) 8,221 480,087 Building products (1.1%) Johnson Controls International PLC 9,631 405,658 Capital markets (1.2%) Amundi SA (France) 2,531 149,341 Euronext NV 144A (France) 1,810 78,984 Hamilton Lane, Inc. Class A (NON) 3,435 64,131 KKR & Co. LP 8,100 147,663 Chemicals (2.4%) Akzo Nobel NV (Netherlands) 4,939 409,553 Albemarle Corp. 2,417 255,332 Sociedad Quimica y Minera de Chile SA ADR (Chile) 5,391 185,289 Commercial services and supplies (1.3%) HomeServe PLC (United Kingdom) 13,855 98,078 Securitas AB Class B (Sweden) 24,364 380,660 Communications equipment (1.2%) Nokia OYJ (Finland) 80,667 433,204 Construction and engineering (2.3%) Concord New Energy Group, Ltd. (China) 2,920,000 148,414 Kumagai Gumi Co., Ltd. (Japan) 138,000 359,472 Kyudenko Corp. (Japan) 11,300 308,053 Construction materials (1.2%) LafargeHolcim, Ltd. (Switzerland) 7,057 417,086 Consumer finance (1.1%) Shriram Transport Finance Co., Ltd. (India) 23,476 389,730 Containers and packaging (0.8%) RPC Group PLC (United Kingdom) 28,965 283,608 Diversified financial services (2.5%) Challenger, Ltd. (Australia) 65,532 628,334 ORIX Corp. (Japan) 17,800 263,411 Diversified telecommunication services (1.7%) Com Hem Holding AB (Sweden) (S) 20,526 235,253 SFR Group SA (France) (NON) 11,546 363,236 Electronic equipment, instruments, and components (0.7%) AAC Technologies Holdings, Inc. (China) 10,000 117,030 Murata Manufacturing Co., Ltd. (Japan) 1,000 142,235 Equity real estate investment trusts (REITs) (0.9%) Hibernia REIT PLC (Ireland) 230,886 306,655 Food and staples retail (2.4%) AIN Holdings, Inc. (Japan) 2,200 148,406 Koninklijke Ahold Delhaize NV (Netherlands) 19,300 413,020 X5 Retail Group NV GDR (Russia) (NON) 8,505 286,193 Food products (4.6%) Associated British Foods PLC (United Kingdom) 13,188 430,596 Greencore Group PLC (Ireland) 68,192 210,006 Kerry Group PLC Class A (Ireland) 5,899 463,798 Nomad Foods, Ltd. (United Kingdom) (NON) 16,485 188,753 Orkla ASA (Norway) 40,395 361,787 Health-care equipment and supplies (2.3%) Hoya Corp. (Japan) 7,900 380,063 Nipro Corp. (Japan) 10,000 141,022 Sartorius AG (Preference) (Germany) 3,588 314,826 Health-care providers and services (0.6%) Fresenius SE & Co. KGaA (Germany) 2,468 198,333 Health-care technology (1.2%) CompuGroup Medical SE (Germany) 9,279 412,979 Hotels, restaurants, and leisure (4.0%) Compass Group PLC (United Kingdom) 34,392 648,932 Cox & Kings, Ltd. (India) 80,349 286,081 Dalata Hotel Group PLC (Ireland) (NON) 99,965 476,693 Household durables (2.0%) Basso Industry Corp. (Taiwan) 88,000 267,401 Sony Corp. (Japan) 13,500 456,669 Industrial conglomerates (1.6%) Siemens AG (Germany) 4,155 569,140 Insurance (3.2%) Admiral Group PLC (United Kingdom) 8,852 220,594 AIA Group, Ltd. (Hong Kong) 67,200 423,702 Prudential PLC (United Kingdom) 23,149 488,997 Internet and direct marketing retail (1.5%) Amazon.com, Inc. (NON) 219 194,152 B2W Cia Digital (Rights) (Brazil) (NON) 13,009 6,233 B2W Cia Digital (Brazil) (NON) 40,500 159,770 Delivery Hero Holding GmbH (acquired 6/12/15, cost $177,146) (Private) (Germany) (F) (RES) (NON) 23 151,130 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 2 2 Global Fashion Holding SA (acquired 8/2/13, cost $65,824) (Private) (Brazil) (F) (RES) (NON) 1,554 13,599 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Internet software and services (6.1%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 4,180 450,729 Alphabet, Inc. Class C (NON) 192 159,276 Criteo SA ADR (France) (NON) 4,900 244,951 Facebook, Inc. Class A (NON) 1,479 210,092 Instructure, Inc. (NON) (S) 4,664 109,138 SMS Co., Ltd. (Japan) 15,600 395,570 Tencent Holdings, Ltd. (China) 17,700 507,439 United Internet AG (Germany) 2,502 110,716 IT Services (1.1%) InterXion Holding NV (Netherlands) (NON) 5,900 233,404 Sopra Steria Group (France) 1,006 143,433 Life sciences tools and services (1.1%) Clinigen Group PLC (United Kingdom) 37,918 377,684 Machinery (2.4%) Komatsu, Ltd. (Japan) 10,400 271,046 NSK, Ltd. (Japan) 23,200 331,756 SMC Corp./Japan (Japan) 500 147,849 Sodick Co., Ltd. (Japan) 9,900 97,817 Media (2.8%) Nippon Television Holdings, Inc. (Japan) 17,700 304,778 WPP PLC (United Kingdom) 22,850 501,576 Zee Entertainment Enterprises, Ltd. (India) 23,946 197,494 Metals and mining (1.7%) ArcelorMittal SA (France) (NON) 38,373 322,824 Nucor Corp. 2,033 121,411 Rio Tinto, Ltd. (Australia) 3,896 179,962 Multi-utilities (0.7%) Veolia Environnement SA (France) 13,586 254,507 Multiline retail (0.2%) Matahari Department Store Tbk PT (Indonesia) 75,100 74,252 Oil, gas, and consumable fuels (3.4%) Cenovus Energy, Inc. (Canada) 17,968 203,038 Cenovus Energy, Inc. (Canada) 2,729 30,884 Cheniere Energy, Inc. (NON) 4,700 222,169 EnCana Corp. (Canada) 21,100 247,199 EOG Resources, Inc. 2,100 204,855 Royal Dutch Shell PLC Class A (United Kingdom) 11,509 302,235 Personal products (1.5%) Shiseido Co., Ltd. (Japan) 7,800 205,282 Unilever NV ADR (Netherlands) 6,744 335,048 Pharmaceuticals (3.4%) Allergan PLC 849 202,843 Jazz Pharmaceuticals PLC (NON) 1,119 162,400 Novartis AG (Switzerland) 9,426 699,669 Shionogi & Co., Ltd. (Japan) 3,100 160,054 Professional services (1.3%) RELX NV (United Kingdom) 25,214 466,954 Real estate management and development (2.1%) Foxtons Group PLC (United Kingdom) 93,606 112,881 Kennedy-Wilson Holdings, Inc. 11,375 252,525 Mitsui Fudosan Co., Ltd. (Japan) 5,000 106,620 Relo Group, Inc. (Japan) 16,000 265,301 Road and rail (0.4%) Norfolk Southern Corp. 1,286 143,993 Semiconductors and semiconductor equipment (5.4%) AIXTRON SE (Germany) (NON) 38,356 142,518 Infineon Technologies AG (Germany) 14,487 295,881 Qorvo, Inc. (NON) (S) 1,361 93,310 Rohm Co., Ltd. (Japan) 5,500 365,580 SCREEN Holdings Co., Ltd. (Japan) 3,600 264,834 SK Hynix, Inc. (South Korea) 6,720 303,461 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 74,000 460,938 Software (1.7%) Nintendo Co., Ltd. (Japan) 1,200 278,469 RIB Software AG (Germany) (S) 13,809 182,670 Ubisoft Entertainment SA (France) (NON) 3,555 151,870 Textiles, apparel, and luxury goods (1.5%) Adidas AG (Germany) 2,125 404,197 CCC SA (Poland) 1,963 117,809 Thrifts and mortgage finance (0.3%) Can Fin Homes, Ltd. (India) 3,521 115,032 Tobacco (2.1%) British American Tobacco PLC (United Kingdom) 8,255 548,163 Imperial Brands PLC (United Kingdom) 3,972 192,442 Trading companies and distributors (0.6%) Ashtead Group PLC (United Kingdom) 11,004 227,898 Transportation infrastructure (0.4%) Aena SA (Spain) 978 154,726 Water utilities (0.4%) China Water Affairs Group, Ltd. (China) 228,000 150,210 Wireless telecommunication services (1.0%) SoftBank Corp. (Japan) 4,900 346,031 Total common stocks (cost $31,864,322) WARRANTS (1.7%) (a) (NON) Expiration date Strike Price Warrants Value Hangzhou Hikvision Digital Technology Co., Ltd. 144A (China) 12/18/17 $0.00 51,700 $239,303 Joyoung Co., Ltd. 144A (China) 11/20/17 0.00 55,800 148,896 Wuliangye Yibin Co., Ltd. 144A (China) 4/17/17 0.00 33,700 210,264 Total warrants (cost $485,329) PURCHASED OPTIONS OUTSTANDING (0.0%) (a) Expiration Contract date/strike price amount Value KOSPI 200 Index (Put) Apr-17/$252.50 $75 $225 Total purchased options outstanding (cost $47,175) SHORT-TERM INVESTMENTS (3.7%) (a) Shares Value Putnam Cash Collateral Pool, LLC 1.03% (AFF) 768,559 $768,559 Putnam Short Term Investment Fund 0.87% (AFF) 567,767 567,767 Total short-term investments (cost $1,336,326) TOTAL INVESTMENTS Total investments (cost $33,733,152) (b) FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $12,699,599) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/19/17 $85,850 $67,225 $18,625 British Pound Sell 6/21/17 634,273 624,219 (10,054) Canadian Dollar Buy 4/19/17 100,185 100,239 (54) Canadian Dollar Sell 4/19/17 100,185 99,208 (977) Hong Kong Dollar Buy 5/17/17 458,434 459,121 (687) Barclays Bank PLC Euro Sell 6/21/17 305,053 302,456 (2,597) Hong Kong Dollar Buy 5/17/17 53,943 54,028 (85) Swiss Franc Buy 6/21/17 92,575 91,750 825 Citibank, N.A. Australian Dollar Buy 4/19/17 267,098 253,420 13,678 British Pound Sell 6/21/17 149,248 146,818 (2,430) Canadian Dollar Buy 4/19/17 115,604 117,355 (1,751) Canadian Dollar Sell 4/19/17 115,604 115,677 73 Danish Krone Buy 6/21/17 246,000 243,045 2,955 Euro Buy 6/21/17 108,894 107,989 905 Japanese Yen Buy 5/17/17 803,147 789,218 13,929 Mexican Peso Buy 4/19/17 24,773 22,730 2,043 Credit Suisse International Canadian Dollar Sell 4/19/17 99,960 97,165 (2,795) Goldman Sachs International Australian Dollar Buy 4/19/17 437,958 415,629 22,329 Chinese Yuan (Offshore) Sell 5/17/17 2,073,323 2,071,154 (2,169) Euro Sell 6/21/17 532,156 528,085 (4,071) Japanese Yen Sell 5/17/17 255,583 250,433 (5,150) JPMorgan Chase Bank N.A. British Pound Buy 6/21/17 1,216,704 1,197,433 19,271 Euro Sell 6/21/17 663,000 657,333 (5,667) Japanese Yen Sell 5/17/17 30,297 31,799 1,502 New Zealand Dollar Buy 4/19/17 67,060 69,541 (2,481) Norwegian Krone Buy 6/21/17 98,854 100,451 (1,597) Singapore Dollar Buy 5/17/17 277,610 275,883 1,727 South Korean Won Sell 5/17/17 256,936 252,221 (4,715) Swedish Krona Sell 6/21/17 163,605 166,267 2,662 Swiss Franc Buy 6/21/17 559,862 554,499 5,363 State Street Bank and Trust Co. Canadian Dollar Sell 4/19/17 349,220 348,495 (725) Israeli Shekel Buy 4/19/17 276,263 278,236 (1,973) Swiss Franc Buy 6/21/17 1,338,774 1,326,009 12,765 UBS AG Swiss Franc Buy 6/21/17 179,232 177,557 1,675 WestPac Banking Corp. Canadian Dollar Buy 4/19/17 153,663 153,151 512 Canadian Dollar Sell 4/19/17 153,663 153,760 97 Total WRITTEN OPTIONS OUTSTANDING at 3/31/17 (premiums $26,209) (Unaudited) Expiration Contract date/strike price amount Value KOSPI 200 Index (Put) Apr-17/$247.50 $75 $75 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2017 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $35,705,051. (b) The aggregate identified cost on a tax basis is $33,882,379, resulting in gross unrealized appreciation and depreciation of $4,261,876 and $1,628,031, respectively, or net unrealized appreciation of $2,633,845. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $164,733, or 0.5% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $1,419,944 $2,307,317 $2,958,702 $2,754 $768,559 Putnam Short Term Investment Fund** 357,082 2,845,520 2,634,835 711 567,767 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $768,559, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $744,349. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $37,939 to cover certain derivative contracts and the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 16.7% United Kingdom 15.6 United States 10.3 France 8.5 Germany 7.8 China 5.9 Netherlands 5.9 Ireland 4.3 India 3.8 Australia 3.3 Switzerland 3.1 Sweden 2.5 Taiwan 2.0 Canada 1.3 Finland 1.2 Russia 1.2 Hong Kong 1.2 Norway 1.0 South Korea 0.8 Peru 0.6 Argentina 0.6 Chile 0.5 Brazil 0.5 Other 1.4 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,502 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $4,485,661 $— $164,733 Consumer staples 4,141,553 — — Energy 1,210,380 — — Financials 5,360,148 — — Health care 3,636,899 — — Industrials 5,216,804 — — Information technology 5,796,748 — — Materials 2,175,065 — — Real estate 1,043,982 — — Telecommunication services 944,520 — — Utilities 404,717 — — Total common stocks — Purchased options outstanding — 225 — Warrants — 598,463 — Short-term investments 567,767 768,559 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $70,958 $— Written options outstanding — (75) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $120,936 $49,978 Equity contracts 598,688 75 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) Forward currency contracts (contract amount) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $18,625 $825 $33,583 $— $22,329 $30,525 $12,765 $1,675 $609 $120,936 Purchased options# — — — 225 — 225 Total Assets $18,625 $825 $33,583 $225 $22,329 $30,525 $12,765 $1,675 $609 $121,161 Liabilities: Forward currency contracts# 11,772 2,682 4,181 2,795 11,390 14,460 2,698 — — 49,978 Written options# — — — 75 — 75 Total Liabilities $11,772 $2,682 $4,181 $2,870 $11,390 $14,460 $2,698 $— $— $50,053 Total Financial and Derivative Net Assets $6,853 $(1,857) $29,402 $(2,645) $10,939 $16,065 $10,067 $1,675 $609 $71,108 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— Net amount $6,853 $(1,857) $29,402 $(2,645) $10,939 $16,065 $10,067 $1,675 $609 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: May 26, 2017
